Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group I, claims 1-15 and 19-23, without traverse, in an interview on November 8, 2021. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
Photographs are only acceptable as final drawings, in lieu of ink drawings, to illustrate inventions incapable of being otherwise accurately or adequately depicted (e.g. photomicrographs of electrophoresis gels, blots, auto-radiographs, cell cultures, histological tissue cross sections, etc.). This is not the case with the instant invention; on the contrary, the invention would be more clearly depicted as an ink drawing. See MPEP 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 require the end ribbon and panel be spaced apart less than half the height of an average adult or child’s tooth, respectively. This language renders the claims indefinite as teeth height is not a standard unit of measure. As a result, the metes and bounds of the claims is not clearly defined and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 recites “a flossing head” in the last line of the claim and it is unclear if this flossing head is the same or different from the previously recited flossing head. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piris et al. (FR 2782261).
Regarding claim 1, Piris et al. a flossing device comprising: a handle (3) having a grip end (end of 3 opposite 2) and a head end (end of 3 near 2); b. a flossing head (2) connected to the handle having: a pair of elongated side posts (arms 4, 14) each having a proximal end and a distal end; a cross bar (bar extending between 4, 14) attaching the proximal ends of the side posts; an end ribbon (floss strand, also labeled 4 in drawings) stretched between distal ends of the side posts; and a panel (5) connected between the side posts but spaced away from the end ribbon (Refer to Figures 1-7).  
Regrading claim 3, Piris et al. disclose the panel (5) has a rough surface (panel 5 is abrasive, Refer to Abstract).
Regarding claim 6, Piris et al. disclose the flossing head can be fixed at a predetermined angle with respect to the handle (Refer to Figures 1-7, the flossing head is fixed in position at a predetermined angle).  
Regarding claims 7-9, Piris et al. disclose the flossing head is removable, replaceable and disposable (Refer to Figures 3, 4 and 7).  

Regarding claim 21, Piris et al. disclose the panel has a rough surface (panel 5 is abrasive, Refer to Abstract).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Piris et al.
10. The flossing device of claim 1 wherein the end ribbon and panel of the flossing head are spaced apart less than half of the height of an average adult tooth.  
11. The flossing device of claim 1 wherein the end ribbon and panel of the flossing head are spaced apart less than half of the height of an average child's tooth for a child's version of the flossing device.  

Claims 2, 4, 5, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Piris et al. and Blanchard (US 20080230087).
Regarding claims 2, 4, 5, 20, 22 and 23, Piris et al. disclosem the flossing device of claims 1 and 19; however, Piris et al. do not disclose the panel of the flossing device is comprised of: a plurality of flossing ribbons, the panel has an embossed surface and the panel has a surface having a plurality of recesses.  Piris et al. explain the panel provides abrasive qualities to permit polishing, micro-sanding, micro-scaling, reduction of bacterial plaque deposits, stain removal, etc. Blanchard et al. teaches such flossing panels may be formed as a plurality of flossing ribbons/strands (Refer to Figure 1) or an embossed panel having a plurality of recesses (Refer to Figures 2-5 and 8-11 and paragraphs 0030-0034). The panels may be coated with various coatings such as abrasives, flavorings, colorants, etc. Thus, Blanchard et al. demonstrate the claimed panel configurations are well-known and conventional in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Piris et al. to provide a plurality of flossing ribbons or an embossed surface with a plurality of recesses as Blanchard demonstrates both configurations are well-known and conventional in the art.

Claims 1, 3, 6-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Welt et al. (US 8893733) and Piris et al. (FR2782261).
Regarding claim 1, Welt et al. disclose a flossing device comprising: a handle (4) having a grip end (end near 24) and a head end (end near 8); a flossing head (8) 
Regarding claim 3, the combination of Welt et al. and Piris et al. disclose the flossing device of claim 1 above, wherein the panel has a rough surface.  As explained in the rejection of claim 1 above, Piris et al. provide an abrasive panel (5) in combination with an end ribbon/floss strand on the flosser head. An abrasive panel provides a rough surface. 
Regarding claim 6, the combination of Welt et al. and Piris et al. disclose the flossing device of claim 1 above, Welt et al. further disclose the flossing head can be fixed at a predetermined angle with respect to the handle (Refer to col. 9 lines 38-41 and 55-61).  

Regarding claims 10 and 11, the combination of Welt et al. and Piris et al. disclose the flossing device of claim 1 above; however, the combination is silent regarding the space between the end ribbon and the panel being less than half of the height of an average adult tooth and less than half the height of an average child’s tooth. The purpose of the end ribbon and panel are to contact the teeth and gums; thus, the space therebetween must allow adequate access to the surfaces of the teeth and gums and as a result, the space therebetween must be a fraction of the height of the teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flossing device of the combination of Welt et al. and Piris et al. such that the end ribbon and panel be spaced apart less than half the height of adult and child teeth, as the device is intended to contact the interproximal surfaces of the teeth and the gums and in order to do so the space therebetween must be as claimed so that a majority of the surfaces of the teeth may be cleaned. 
Regarding claims 12 and 13, the combination of Welt et al. and Piris et al. disclose the flossing device of claim 1 above, Welt et al. further disclose a neck (17) attached to the flossing head; a locking knob (19) attached to the neck; and release mechanism (28,60,66, Refer to Figures 11, 14, 15, 32-35, 38-40) in the handle adapted to receive the locking knob and neck and retain them and the release mechanism is adapted to releasably attach the flossing head to the handle.  

Regarding claim 21, the combination of Welt et al. and Piris et al. disclose the flossing device of claim 19 above, wherein the panel has a rough surface.  As explained in the rejection of claim 19 above, Piris et al. provide an abrasive panel (5) in combination with an end ribbon/floss strand on the flosser head. An abrasive panel provides a rough surface. 

Claims 2, 4, 5, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Welt et al. and Piris et al. as applied to claims 1 and 19 above, and further in view of Blanchard et al. (US 20080230087).
Regarding claims 2, 4, 5, 20, 22 and 23, the combination of Welt et al. and Piris et al. disclose the flossing device of claims 1 and 19 above; however, the combination does not disclose the panel of the flossing device is comprised of: a plurality of flossing ribbons, the panel has an embossed surface and the panel has a surface having a plurality of recesses.  The combination of Welt et al. and Piris et al provides a panel with abrasive qualities to permit polishing, micro-sanding, micro-scaling, reduction of bacterial plaque deposits, stain removal, etc. Blanchard et al. teaches such flossing panels may be formed as a plurality of flossing ribbons/strands (Refer to Figure 1) or an embossed panel having a plurality of recesses (Refer to Figures 2-5 and 8-11 and paragraphs 0030-0034). The panels may be coated with various coatings such as abrasives, flavorings, colorants, etc. Thus, Blanchard et al. demonstrate the claimed panel configurations are well-known and conventional in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel to provide a plurality of flossing ribbons or an embossed surface with a plurality of recesses as Blanchard demonstrates both configurations are well-known and conventional in the art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Welt et al. and Piris et al. as applied to claim 12 above, and further in view of Harper (US 797684) and Theodorides (US 3779255).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799